Title: Enclosure II: Account with John Funk, 24–26 July 1758
From: Funk, John
To: 



July 24[–26]th 1758


               
                  Colo. Georg Washington Dr to John Funk
                  £  S.d.
               
               
                   To 13½ Galls. of Wine @ 10/
                  6.15.0
               
               
                   To 3½ pts of Brandy @ 1/3
                  0. 4.4½
               
               
                   To 13 Galls. Bear @ 1/3
                  0.16.3
               
               
                   To 8 Qts Cyder Royl @ 1/6
                  0.12.0
               
               
                   To Punch
                  0. 3.9
               
               
                  
                  £8.11.4½
               
            
Fort Loudoun July 26th 1758
Receivd of Leut. Chs Smith the Above Accot in the Behalf of Colo. George Washington

⅌r me,John Funk

TestJoseph Carroll

